Citation Nr: 1202114	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  08-08 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection herniated disc at C4-5 and C5-6, status post discectomies, claimed as a neck disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to September 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

In October 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the Atlanta, Georgia RO.  A transcript of the hearing is of record.

The issue of entitlement to service connection for respiratory problems has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board has determined that further evidentiary development is necessary before the Board can adjudicate the issues on appeal.  

During the Board hearing, the Veteran testified that he is in receipt of benefits from the Social Security Administration (SSA).  Hearing Transcript at 15.  Where VA has actual notice of the existence of records held by SSA, which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  The duty to assist a claimant in obtaining records held by SSA is not limited to issues involving unemployability status or severity of service-connected disorders, but extends to claims for service connection.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). The determination and medical records are not associated with the claims file.  It is unclear whether the SSA records are relevant to the Veteran's claims on appeal; therefore, a remand is necessary to obtain any SSA disability determination and medical records associated with the determination.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that the legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records). 

With respect to the Veteran's service connection claim for a low back disorder, the Veteran indicated that he injured his back in a motor vehicle accident and he was treated at a civilian hospital in Waycross, Georgia prior to being treated at Moody Air Force Base.  See November 2005 statement in support of claim and Hearing Transcript at 4.  The Board observes that the treatment records from this private hospital are not in the claims file.  VA has a duty to assist the veteran in obtaining relevant records, including private treatment records, which the Veteran has adequately identified.  38 U.S.C.A. § 5103A(c) (West 2002).  VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the veteran's claim for a benefit under a law administered by VA.  38 U.S.C.A. § 5103A.  Thus, the Board finds that a remand is necessary to attempt to obtain these records.

Furthermore, the Board observes that the Veteran contends that his low back disorder is related to a motor vehicle accident during military service and his neck disorder is related to an injury during service.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability or symptoms of a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4), McLendon v. Nicholson, 20 Vet. App. 79 (2006).   Current medical records show that the Veteran has sought treatment for low back and neck pain.  A February 2008 VA treatment record shows that the Veteran has degenerative changes of the lumbosacral spine.  In addition, private treatment records show that the Veteran has a diagnosis of degenerative disc disease and disc protrusion of the cervical spine.  The Veteran also had herniated discs of the cervical spine that were repaired 2000 and 2002.  Service treatment records show that the Veteran sought treatment for low back pain in December 1981 and January 1982 after a motor vehicle accident.  The Veteran contends that he has had low back and neck pain since military service.  Therefore, there is evidence of record indicating that the Veteran's current low back and neck disorders may be related to military service.  Based on the foregoing, the Board finds that the Veteran should be provided with a VA examination and opinion. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration (SSA) and request copies of any disability determinations and medical records used by that agency in making such determinations on behalf of the Veteran for SSA benefits purposes.  Any records received should be associated with the Veteran's claims folder.  If the search for such records has negative results, a statement to that effect should be placed in the Veteran's claims folder.

2. Take the appropriate steps to contact the Veteran and to elicit from him the consent to obtain private hospital records from the civilian hospital in Waycross, Georgia from December 1981 to January 1982.  After securing the appropriate consent from the Veteran, VA should attempt to obtain any such treatment records that have not previously been associated with the Veteran's VA claims folder.  

3. Thereafter, schedule the Veteran for a VA examination of the spine for his service connection claims for a low back disorder and a neck disorder.  The claims file and a copy of this remand must be made available to the examiner for review and the examination report should reflect that the claims file was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's degenerative disc disease of the lumbar spine and herniated disc at C4-5 and C5-6, status post discectomies and/or any other back or neck disorder found on examination are at least as likely as not (i.e., a fifty percent or greater probability) related to the Veteran's active military service to include any reported symptomatology and the automobile accident in 1981.  The examiner should provide a complete rationale for all conclusions reached.  

4. Upon completion of the foregoing, readjudicate the Veteran's claims, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



